          Case: 3:20-cv-00012-JJH Doc #: 1 Filed: 01/04/20 1 of 6. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


     LARRY REYNOLDS                            *
                                                   Case No.
     5266 Moser Lane
     Perrysburg, Ohio 43551                    *   Judge
                                  Plaintiff,   *   COMPLAINT; JURY DEMAND
     v.                                            ENDORSED HEREON
                                               *
     FCA US LLC                                    Francis J. Landry (0006072)
     c/o Statutory Agent                       *   WASSERMAN, BRYAN, LANDRY
     CT Corporation System                          & HONOLD, LLP
     4400 Easton Commons Way Suite             *   1090 W. South Boundary St
     125                                           Suite 500
     Columbus, OH 43219                        *   Perrysburg, Ohio 43551
                                                   Telephone: (419) 243-1239
                                               *   Facsimile: (419) 243-2719
                                Defendant.         Email: FLandry308@aol.com
                                               *   Attorney for Plaintiff
                                                   Larry Reynolds
                                               *
                            *     *     *      *    *   *        *      *
                                            JURISDICTION

1.        Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331, 1337, 1343, 2201

and 2202. This is an action for a violation of 42 U.S.C. Sections 2000e et seq. known as Title VII

of the Civil Rights Act of 1964 as amended and as amended by the Civil Rights Act of 1991.

Plaintiff also invokes the jurisdiction of this Court pursuant to 29 U.S.C. Sections 621 et seq.

known as the Age Discrimination in Employment Act. On April 18, 2019, Plaintiff filed a charge

of discrimination with the Ohio Civil Rights Commission and Equal Employment Opportunity
        Case: 3:20-cv-00012-JJH Doc #: 1 Filed: 01/04/20 2 of 6. PageID #: 2




Commission on the basis of race and age, charge number 22A-2019-01974, attached hereto as

Exhibit A and incorporated by reference as if fully restated herein. On October 10, 2019, the

District Director of the EEOC notified Plaintiff of his right to file suit in an appropriate state or

federal court within ninety (90) days of his receipt of said notice. See Exhibit B incorporated by

reference herein. Plaintiff states that he received a copy of Exhibit B on or after October 11, 2019.

                                            PARTIES

2.     Plaintiff, Larry Reynolds, is a citizen of the United States, and a resident of the City of

Perrysburg, County of Wood, State of Ohio, who was employed by Defendant at its Toledo

Machining Plant from April 27, 1998 until his termination on February 19, 2019. At all times

material hereto, Plaintiff was an employee of an employer within the meaning of 29 U.S.C.

Sections 621 et seq. and 42 U.S.C. Sections 2000 e et seq.in that Defendant is an employer who

employed more than twenty (20) employees at all times material hereto.

3.     Plaintiff states that the Defendant is a limited liability company organized under the laws

of the state of Delaward. Defendant has a location in the City of Perrysburg, County of Wood,

State of Ohio, where the events pertinent hereto transpired. At all times material hereto, Defendant

at all times had more than twenty (20) employees and was also an employer within the meaning

of 42 U.S.C. Sections 2000 e et seq. and 29 U.S.C. Sections 521 et seq.

                                    NATURE OF THE CASE

4.     Plaintiff brings this action for damages and injunctive relief for an unlawful termination of

his employment. Plaintiff alleges that in terminating him, the Defendant did so in violation of 42

U.S.C. Sections 2000 e et seq. and 29 U.S.C. Sections 621 et seq.

5.     Plaintiff was first hired by Defendant on April 27, 1998.

6.     Plaintiff’s most recent position was Operator.
         Case: 3:20-cv-00012-JJH Doc #: 1 Filed: 01/04/20 3 of 6. PageID #: 3




7.      Plaintiff is an African American citizen of the United States. Plaintiff was also 59 years of

age at the time of the adverse action complained of and in the age group protected by 29 U.S.C.

Sections 621 et seq.

8.      Effective February 1, 2019, Plaintiff was terminated for alleged violations of Defendant’s

conduct policies with regard to a female employee.

9.      Defendant purported to terminate Plaintiff for inappropriate behavior

10.     Plaintiff disputes the behavior and notes that it was consensual and that the allegations

were not investigated until long after the fact. The allegations of harassment made by a female

employee were false.

                                  FIRST CLAIM FOR RELIEF
                        29 U.S.C. Sections 621 et seq, Age Discrimination
11.     Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

ten (10) of this Complaint, supra, by reference in its entirety as if fully restated herein.

12.     Plaintiff was also 59 years of age at the time of the adverse action complained of and in the

age group protected by 29 U.S.C. Sections 621 et seq.

13.     Effective February 1, 2019, Plaintiff was terminated for alleged violations of Defendant’s

conduct policies with regard to a female employee.

14.      Defendant purported to terminate Plaintiff for inappropriate behavior

15.     Plaintiff disputes the behavior and notes that it was consensual and that the allegations

were not investigated until long after the fact. The allegations of harassment made by a female

employee were false.

16.     Plaintiff was meeting or exceeding his employer’s legitimate expectations.
         Case: 3:20-cv-00012-JJH Doc #: 1 Filed: 01/04/20 4 of 6. PageID #: 4




17.     Plaintiff states that the reason for his termination was because of his age. Younger,

similarly situated employees were treated more favorably than Plaintiff. They were retained in

their positions.

18.     Upon information and belief, Defendant issued discipline less than termination (such as a

suspension or other disciplinary action), for other younger employees in substantially similar

situations.

19.     Upon information and belief, Plaintiff was replaced by an individual substantially younger

than Plaintiff.

20.     The reason for Plaintiff’s termination was false and pretextual as the allegations were false,

any conduct between the parties was consensual, and an inordinately long period of time passed

between events between the parties and the ultimate report and investigation of any allegations.

21.     Plaintiff states that Defendant has unlawfully and/or willfully discriminated against him on

the basis of age in violation of 29 U.S.C. §621 et seq.

22.     As a proximate result of the acts of the Defendant complained of herein, Plaintiff has

suffered the loss of his long standing job position of over twenty (20) years, and the loss of past

and future wages and benefits including health and retirement benefits. Plaintiff has also suffered,

as a proximate result of the acts of Defendant complained of herein, pain and suffering, humiliation

and embarrassment.



                               SECOND CLAIM FOR RELIEF
                            42 U.S.C. Sections 2000e et seq. Title VII

23.      Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

twenty-two (22) of this Complaint, supra, by reference in its entirety as if fully restated herein.

24.     Plaintiff is an African American individual.
         Case: 3:20-cv-00012-JJH Doc #: 1 Filed: 01/04/20 5 of 6. PageID #: 5




25.     Effective February 1, 2019, Plaintiff was terminated for alleged violations of Defendant’s

conduct policies with regard to a female employee.

26.      Defendant purported to terminate Plaintiff for inappropriate behavior

27.     Plaintiff disputes the behavior and notes that it was consensual and that the allegations

were not investigated until long after the fact. The allegations of harassment made by a female

employee were false.

28.     Plaintiff was meeting or exceeding his employer’s legitimate expectations.

29.     Upon information and belief, Defendant issued discipline less than termination (such as a

suspension or other disciplinary action), for Caucasian employees in substantially similar

situations.

30.     Upon information and belief, Plaintiff was replaced by an individual of a race different

than Plaintiff.

31.     The reason for Plaintiff’s termination was false and pretextual.

32.     In terminating Plaintiff, Defendant has intentionally discriminated against him on the basis

of his race in violation of Title VII of the Civil Rights Act of 1964 as amended and as amended by

the Civil Rights Act of 1991.

33.      As a proximate result of the actions of Defendants as complained of herein, Plaintiff has

suffered the loss of his job position, back wages, fringe benefits, diminished earning capacity and

great mental and emotional stress, anxiety, humiliation and embarrassment all to his damage.

Plaintiff has also been forced to expend litigation expenses and attorney’s fees.

       WHEREFORE, Plaintiff demands a judgment ordering reinstatement to his position

together with lost back pay seniority and benefits or in the alternative for an award of front pay in

lieu of reinstatement and judgment against Defendant for compensatory and punitive damages for
         Case: 3:20-cv-00012-JJH Doc #: 1 Filed: 01/04/20 6 of 6. PageID #: 6




emotional distress, anxiety, humiliation and embarrassment plus his costs, interest and reasonable

attorney fees. Plaintiff also seeks an amount of liquidated damages equal to his damages and his

costs and attorneys fees all together with prejudgment and post judgment interest. Plaintiff further

prays for whatever other legal or equitable relief he may appear to be entitled to.

                                       Respectfully submitted,

                                       WASSERMAN, BRYAN, LANDRY & HONOLD, LLP


                                       /s/ Francis J. Landry
                                       Francis J. Landry, Attorney for
                                       Plaintiff, Larry Reynolds




                                         JURY DEMAND

       Plaintiff demands a jury trial as to all issues so triable in the within cause.

                                       /s/ Francis J. Landry
                                       Francis J. Landry, Attorney for
                                       Plaintiff, Larry Reynolds
